The opinion of the court was delivered by
Beasley, Chief Justice.
The defendant was convicted of an offence against the act relating to lotteries.
At the trial the counsel of the defendant moved to quash the indictment for the reason that the date of the commission of the offence was' not stated therein, a blank space for the insertion of such time appearing on the face of the indictment, which, by oversight, had not been filled up. The motion was overruled, and the state was permitted to supply the omitted date by amendment.
The court is of opinion that the judicial course taken at the trial was wholly unobjectionable. The date was a mere form, in nowise incorporated with the crime as a constituent part of it. Such a slip as this was cured by the provision in the act relating to Criminal Procedure, which declares “ that no indictment for any offence shall be held insufficient for omitting to state the time at which the offence was committed, in any case where time is not of the essence of the offence.-” Gen. Stat., p. 1128, pl. 42.
The forty-third section of the same statute authorizes amendments to be made in such instances.
Let the judgment be affirmed.